DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Specification
The abstract of the disclosure is objected to because the preamble of the claim states a container while the abstract is directed to the fibrous wipes found within it.  Correction is required.  See MPEP § 608.01(b).
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: A Container for fibrous wipes or something along these lines.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over USPUB 2009/0025894 issued to Barnholtz et al. in view of WO 03/095731 issued to Keck.
	Barnholtz et al. disclose a fibrous structure comprising a plurality of filaments, and a plurality of layers which may be woven, nonwoven etc. (scrim) wherein the fibrous structure exhibits a pore volume distribution such that at least 43% of the total pore volume present in the fibrous structure exists in pores of radii of from 121 pm to about 200 pm. Filaments are typically considered continuous or substantially continuous in nature. Filaments are relatively longer than fibers. Nonlimiting examples of filaments include meltblown and/or spunbond filaments. (0042).
	Barnholtz et al. teach what is set forth above but does not explicitly disclose testing using the same test methods according to the Liquid Absorptive Index Capacity Test, the soil leak through test method, the CD Wet Initial Tensile strength Test, the basis weight test, Lotion Release Test Method, DAT Test Method or Saturation Gradient Index of less than 1.8, as desired by Applicant in claims 1-4, 8, 9 and 19. However, since Barnholtz teaches the same structure, having the same proportions of fibers and filaments, the same diameters of fibers, the same basis weights and the same materials making up the fibers, additives, it is reasonable to expect that the structure of Barnholtz has the same properties. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). Thus since as set forth above, Barnholtz teaches the same structure and composition made by the same process, there is a reasonable basis to expect that the structure of Barnholtz will have the claimed properties and therefore the burden is shifted to Applicant to show that structure of Barnholtz does not have the claimed properties.
	Barnholtz teaches what is set forth above but does not explicitly teach the wipe is a wet wipe or that it has a liquid composition which can be a lotion. This is remedied by WO 03/095731 issued to Keck et al.
Keck et al. invention uses coform fibrous nonwoven webs which are of the same generic structure as Applicant and Barnholtz. These fibrous structures are suitable to be used for a wipe or towel in general. They may be stacked or in roll form. The teachings of Keck et al. state that these coform nonwoven may be used as wet or dry wipes at page 2, lines 18-19. Keck et al. also teaches the use of a lotion at page 27, lines 24-25. A skilled artisan at the time the invention was made would have found it obvious to make a generic wipe/towel into either a wet or dry wipe depending on what you want since the art teaches that both are known. One would have been motivated to create a wet wipe having a liquid composition, by the desire to be more efficient (or lazy) by having everything within the wet wipe, instead of having to get a dry wipe and then the liquid in order to clean.
Keck et al also teach the use of a cleaning kit which is equivalent to the container as claimed by Applicant. 
Regarding claims 1 and 7 the wipe may comprise a liquid composition, and that liquid composition may be a lotion (columns 4-6).
Regarding claim 10, the at least one surface of the fibrous structure comprises a layer of filaments see claim 11.
Regarding claims 12, the fibrous structure comprises a plurality of solid additives see claims 1 and 3.
Regarding claims 13, the fiber comprises a wood pulp fiber see Claim 4.
Regarding claim 14, the wood pulp fiber is selected from the group consisting of Southern Softwood Kraft pulp fibers, Northern Softwood Kraft pulp fibers, Eucalyptus pulp fibers, Acacia pulp fibers see claim 5.
Regarding claims 15, note at least one of the plurality of filaments comprise a thermoplastic polymer see claim 7.
Regarding claim 16, the thermoplastic polymer is selected from the group consisting of: polypropylene, polyethylene, polyester, polylactic acid, polyhydroxyalkanoate, polyvinyl alcohol, polycaprolactone and mixtures see claim 8.
Regarding claim 17 the instant patent at column 15, lines 45+, and shows that the fibrous structure may be embossed, printed, deformed or surface treated.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 8.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of USPN 10,240,297.  
Although the claims at issue are not identical, they are not patentably distinct from each other because they appear to be obvious variants of one another, having the same structure, chemistry and dimensional orientation desiring the same resultant properties.  The instant reference also teaches that the wipes may be a plurality of the pre-moistened wipes that are stacked one on top of the other and may be contained in a container, such as a plastic tub or a film wrapper. In one example, the stack of pre-moistened wipes (typically about 40 to 80 wipes/stack).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arti R Singh-Pandey whose telephone number is (571)272-1483. The examiner can normally be reached Monday-Thursday 8:30-3:00 and 8:00-10:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald L Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Arti Singh-Pandey/
Primary Patent Examiner
Art Unit 1759



AP